PER CURIAM.
Keith Bernard Brown petitions this court for a belated appeal, arguing that he did not receive a copy of the order he seeks to have reviewed until after the time had expired to file his notice of appeal. Petitioner’s factual allegations are made under oath and are supported by copies of prison mail logs. The state expresses no objection.
Accordingly, the petitioner is granted a belated appeal from the order of the Circuit Court for Duval County dated June 14, 2000, which denied postconviction relief in case number 89-1820-CF-A. Upon issuance of mandate in this cause, a copy of *605this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. Fla. R.App. P. 9.140(j)(5)(D).
BARFIELD, C.J., ERVIN and WOLF, JJ., concur.